Title: Enclosure: Resolution by the Historical and Literary Committee of the American Philosophical Society, 30 October 1815
From: Historical and Literary Committee of the American Philosophical Society,Vaughan, John
To: 


            
              American Philosophical Society
              In Committee of History, the moral Sciences & general Literature.
            
            
              
                Monday October 30th 1815.
              
              Resolved: That the Corresponding Secretary be authorized to correspond with and invite Coms from such persons either in or out of the State, that may be capable and disposed to forward the views of the Committee, and that he communicate the Correspondence from time to time to the Committee.
              
                Extract from the Minutes
                
                  
                    Jn Vaughan
                  
                  
                    Recording Secy P.T
                  
                
              
            
          